Citation Nr: 0415407	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals fracture and graft, right wrist, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for hearing 
loss, left ear, currently evaluated as noncompensable.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from August 1958 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes compliance with the March 2003 remand 
instructions.  The veteran was scheduled and appeared for a 
July 2003 videoconference hearing.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  As to all three issues, 
the April 2003 VCAA letter fails to address the VA's duties.  
Therefore, a remand to the RO is required in order to correct 
these deficiency.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  With respect to the 
veteran's claims for increased disability ratings for his 
hearing loss, left ear and residuals fracture and graft, 
right wrist, the Board notes that the most recent 
examinations of record were performed in May 2000.  The 
veteran also submitted a request in January 2003 for a more 
recent examination of his wrist.  Accordingly, the Board 
finds that the veteran should be scheduled for additional 
examinations of his service-connected disabilities, in order 
to properly adjudicate the issues.

Accordingly, the case is REMANDED for the following action:

1. As to all three issues, the RO should 
take the appropriate steps to comply with 
notifying the veteran of the requirements 
of the VCAA, to include what information 
the veteran should provide and what 
information VA will attempt to obtain on 
his behalf.  The notice to the veteran 
should comply with 38 U.S.C.A. § 5103, 
Quartuccio v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.      

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of records of all treatment, 
VA and private, he has received for his 
service-connected disabilities.  All 
records so received should be associated 
with the claims folder.

3.  With respect to the veteran's claim 
for an increased disability rating of 
residuals fracture and graft, right 
wrist, the RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The examiner's report 
should fully set forth all current 
complaints and pertinent legal findings, 
and should describe in detail the 
presence or absence and the extent of any 
functional loss due to the veteran's 
residuals of fracture and graft, right 
wrist.  Consideration should be given to 
any loss due to reduced or excessive 
excursion, or due to decreased strength, 
speed, or endurance, as well as any 
functional loss due to the absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g. 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  

It is important for the examiner's report 
to include a description of the above 
factors that pertain to functional loss 
due to the residuals of fracture and 
graft, right wrist disability that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

4.  With respect to the veteran's claim 
for an increased disability rating for 
hearing loss, left ear, the RO should 
schedule the veteran for an audiological 
examination.  All indicated tests should 
be accomplished.  

5.  Thereafter, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



